Exhibit 10.1

DOUBLE EAGLE PETROLEUM CO.

RESTRICTED STOCK GRANT TERMS

WHEREAS, Double Eagle Petroleum Co., a Maryland corporation (the “Company”),
deems it appropriate to provide an incentive to certain of its key employees to
build the long-term value of the Company; and

WHEREAS, the Company previously adopted the 2010 Stock Incentive Plan (the “2010
Plan”), which provides for long term time-based and performance-based restricted
stock opportunities for executive officers of the Company; and

WHEREAS, the Compensation Committee of the Board of Directors of the Company has
now determined to make a grant of time-based and performance-based restricted
stock pursuant to the provisions of the 2010 Plan; and

WHEREAS, the Compensation Committee has determined that the terms of the
restricted stock grants shall be embodied in this document entitled the
“Restricted Stock Grant Terms”;

NOW, THEREFORE, the Compensation Committee has determined to make a grant of
time-based and performance-based restricted stock effective September 30, 2011,
under the following terms and conditions:

ARTICLE I

PARTICIPANTS

The executive officers of the Company who participate in the Plan shall be
notified by a Grant Notice, which shall contain the number of time-based and
performance-based shares of restricted stock of the Company they are eligible to
earn. Each executive officer who receives a Grant Notice shall agree, as a
condition of being eligible to earn restricted stock subject of the grant, that
he or she shall be bound by the Restricted Stock Grant Terms.

ARTICLE II

DEFINITIONS

 

2.1 “Affiliate” means any entity that directly, or indirectly through one or
more intermediaries, controls, or is controlled by, or is under common control
with, Double Eagle Petroleum Co.

 

2.2

“Beneficiary” means the individual or entity designated in writing by a
Participant to receive



--------------------------------------------------------------------------------

  benefits under a Grant Notice in the event of the Participant’s death. The
Committee will prescribe a Beneficiary designation form for use by the
Participants. Participants will submit completed Beneficiary designation forms
to the Committee. By submitting a Beneficiary designation form to the Committee,
a Participant revokes all Beneficiary designation forms previously submitted by
the same Participant. In the event that a Participant has not submitted a
Beneficiary designation form, or in the event that the designated Beneficiary is
deceased, the Beneficiary will be deemed to be: the Participant’s spouse; if
none, then the Participant’s children in equal amounts; if none, then the
Participant’s estate.

 

2.3 “Board” means the Board of Directors of the Company.

 

2.4 “Cause” shall be as defined in the written employment contract between the
Company and the Participant. If no written employment contract containing a
definition of “Cause” exists, then Cause means any of the following:

 

  (a) Any embezzlement or wrongful diversion of funds of the Company or any
Affiliate by the Participant.

 

  (b) An indictment or conviction of the Participant, or the entering of a plea
of nolo contendere by the Participant with respect to having committed a felony.

 

  (c) Acts of dishonesty or moral turpitude by the Participant that are
detrimental to the Company or an Affiliate.

 

  (d) Abandonment by the Participant of his job duties or repeated absences from
the Company-directed tasks which are not otherwise excused by the Company.

 

  (e) Competing with the Company or otherwise diverting away from the Company
business opportunities intended for the Company or which could reasonably
benefit the Company’s core business.

 

  (f) An unauthorized use of the Company’s or an Affiliate’s name, trademark(s),
service mark(s) or trade name(s), and all variations thereof and marks or names
similar thereto, whether now or hereafter owned, licensed, or used by the
Company.

 

  (g) Acts or omissions by the Participant which are detrimental to the business
of the Company or an Affiliate, the Company’s or an Affiliate’s interests and/or
the Company’s or an Affiliate’s reputation.

 

  (h) Failure of the Participant to comply with reasonable and lawful directives
and/or policies of the Company that remains uncured for a period of at least
thirty (30) days following written notice from the Company or the Board or a
committee thereof to the Participant of such alleged failure, which written
notice describes in reasonable detail the nature of such alleged failure.

 

2



--------------------------------------------------------------------------------

  (i) Any other material breach by the Participant of any agreement between the
Participant and the Company that remains uncured for a period of at least thirty
(30) days following written notice from the Company or the Board or a committee
thereof to the Participant of such alleged breach, which written notice
describes in reasonable detail the nature of such alleged breach.

 

2.5 For the purposes of these Restricted Stock Grant Terms, a “Change in
Control” shall be defined, in accordance with Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), as the occurrence of any of the
following events:

 

  (a) If any one person, or more than one person acting as a group (as defined
in Code Section 409A and Internal Revenue Service (“IRS”) guidance issued
thereunder), acquires ownership of common stock of the Company that, together
with stock held by such person or group, constitutes more than fifty
(50) percent of the total fair market value or total voting power of the common
stock of the Company. However, if any one person or more than one person acting
as a group, is considered to own more than fifty (50) percent of the total fair
market value or total voting power of the common stock of the Company, the
acquisition of additional stock by the same person or persons is not considered
to cause a Change in Control, or to cause a change in the effective control of
the Company (within the meaning of Code Section 409A and IRS guidance issued
thereunder). An increase in the percentage of common stock owned by any one
person, or persons acting as a group, as a result of a transaction in which the
Company acquires its stock in exchange for property shall be treated as an
acquisition of stock for purposes of this Section. This paragraph applies only
when there is a transfer of stock of the Company (or issuance of stock of the
Company) and stock in such Company remains outstanding after the transaction;

 

  (b) If any one person, or more than one person acting as a group (as
determined in accordance with Code Section 409A and IRS guidance thereunder),
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) ownership of common stock of
the Company possessing thirty (30) percent or more of the total voting power of
the common stock of the Company;

 

  (c)

If a majority of members on the Board is replaced during any 12- month period by
directors whose appointment or election is not endorsed by a majority of the
members of the Board prior to the date of the

 

3



--------------------------------------------------------------------------------

  appointment or election (provided that for purposes of this paragraph, the
term Company refers solely to the “relevant” Company, as defined in Code Section
409A and IRS guidance issued thereunder), for which no other company is a
majority shareholder; or

 

  (d) If there is a change in the ownership of a substantial portion of the
Company’s assets, which shall occur on the date that any one person, or more
than one person acting as a group (within the meaning of Code Section 409A and
IRS guidance issued thereunder) acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such person or
persons) assets from the Company that have a total gross fair market value equal
to or more than forty (40) percent of the total gross fair market value of all
of the assets of the Company immediately prior to such acquisition or
acquisitions. For this purpose, gross fair market value means the value of the
assets of the Company, or the value of the assets being disposed of, determined
without regard to any liabilities associated with such assets.

For purposes of these Restricted Stock Grant Terms, in the event there is any
ambiguity about whether a Change in Control has occurred, the Committee shall
make such determination.

 

2.5 “Committee” means the Compensation Committee of the Board. If the Board has
not appointed a Compensation Committee, then the Board shall serve as the
Committee.

 

2.6 “Common Stock” means the common stock of the Company.

 

2.7 “Company” means Double Eagle Petroleum Co. including any of its Affiliates.

 

2.8 “Disability” means disability as defined in the short and/or long term
incentive plans maintained by the Company. If the Company does not maintain a
disability plan, the term “Disability” shall be determined with regard to the
current definition of disability under the Old Age and Disability (Social
Security) Act.

 

2.9 “Effective Date “ means September 30, 2011.

 

2.10 “Employee” means a common-law employee of the Company or of an Affiliate.

 

2.11 “Good Reason” shall be as defined in the written employment contract
between the Company and the Participant. If no written employment contract
containing a definition of “Good Reason” exists, then “Good Reason” means any of
the following:

 

  (a) A material breach by the Company of any agreement between the Participant
and the Company that remains uncured for a period of at least sixty (60) days
following written notice by Employee to the Company of the breach.

 

4



--------------------------------------------------------------------------------

  (b) A material change in reporting location not agreed to by the Participant.

 

  (c) A material reduction in the Participant’s responsibilities or base salary.

 

2.12 “Grant” means the grant of Restricted Stock made subject to the Restricted
Stock Grant Terms embodied in this document.

 

2.13 “Implied Net Asset Value” means the formula for determining net asset value
as set forth in the exhibit attached to these Restricted Stock Grant Terms.

 

2.14 “Implied Net Asset Value Annual Cumulative Percentage Increase” means the
cumulative annual percentage increase, year over year in Implied Net Asset
Value, commencing with Implied Net Asset Value calculated as of December 31,
2010.

 

2.15 “Participant” means any Employee who meets the requirements for
participation set forth in Article I.

 

2.16 “Restricted Stock” means Common Stock of the Company subject to the
Restricted Stock Grant Terms hereunder.

 

2.17 “Retirement Age” means the attainment of age 65 by a Participant.

 

2.18 “Stockholders” means the holders of common stock of the Company.

ARTICLE III

PARTICIPATION AND VESTING

 

3.1 Participation. An Employee who is selected by the Committee to receive a
grant of restricted stock on September 30, 2011 will be so notified by the
Committee.

 

3.2 Time-Based Vesting. One-third of the grant of Restricted Stock made as of
the Effective Date shall be time-based vested only.

 

  (a) Time-Based Vesting of Time-Based Restricted Stock. Each Participant must
be employed on December 31, 2013 to vest in the time-based amounts of Restricted
Stock described in this Section 3.2. If a Participant terminates employment or
the Participant’s employment is terminated prior to December 31, 2013 for
reasons of Cause, resignation or other voluntary termination other than for Good
Reason, the Participant shall forfeit all of his or her time-based Restricted
Stock.

 

  (b)

Treatment of Vesting of Time-Based Restricted Stock Upon Certain Early
Termination Events Not Involving a Change in Control. Notwithstanding the
provisions of Section 3.2 (a) and except as otherwise provided in Section 3.2(c)
and (d) below, any Participant who terminates employment prior to December 31,
2013 for reasons of death, Participant’s

 

5



--------------------------------------------------------------------------------

  being of or attaining Retirement Age, Disability or termination for Good
Reason, or whose employment is terminated by the Company for reasons other than
Cause (but excluding resignation or other voluntary termination by the
Participant other than for Good Reason) shall have the unvested portion of his
or her time-based Restricted Stock vest pro rata for each full month worked
between the Effective Date and the date of termination. For example, if a
Participant’s employment terminates or is terminated on July 1, 2012 for one of
the reasons set forth above in this Section 3.2(b), such Participant’s vested
time-based Restricted Stock shall be 9/27 of the amount of time-based Restricted
Stock granted.

 

  (c) Participants Whose Employment is Terminated in Connection With a Change in
Control Prior to December 31, 2013. Notwithstanding the provisions of Sections
3.2(a) and 3.2(b) above, any Participant whose employment is terminated prior to
December 31, 2013 in connection with a Change in Control or after a Change of
Control for Good Reason shall be 100% vested in his or her time-based Restricted
Stock as of the date of the Change in Control or termination for Good Reason, as
the case may be.

 

  (d) Participants Whose Employment is Not Terminated in Connection With a
Change in Control Prior to December 31, 2013 and Common Stock is No Longer
Outstanding. Notwithstanding the provisions of Sections 3.2(a) and 3.2(b) above,
if a Change in Control occurs prior to December 31, 2013, the Company’s Common
Stock does not remain outstanding following such Change in Control and the
Participant’s employment is not terminated in connection with the Change in
Control, the Participant shall have the vested portion of his or her time-based
Restricted Stock vested pro rata for each full month worked between the
Effective Date and the date of the Change in Control.

 

3.3 Performance-Based Vesting. Two-thirds of the grant of Restricted Stock made
as of the Effective Date shall be subject both to performance-based vesting
requirements and time-based vesting requirements as set forth in this
Section 3.3.

 

  (a) Performance Vesting. Each Participant’s performance vesting percentage
shall be determined after the close of the year ended December 31, 2013, by
reference to the Implied Net Asset Value Annual Cumulative Percentage Increase
from December 31, 2010 through December 31, 2013 and the corresponding vesting
percentage set forth in the grid below. Any increase that does not equal a
specified percentage shall be rounded down. For example, an Implied Net Asset
Value Annual Cumulative Percentage Increase during the performance period of 18%
shall result in 40% of the Restricted Stock vesting if the time-based vesting
requirements also are met.

 

6



--------------------------------------------------------------------------------

 

September 30, September 30, September 30, September 30, September 30, September
30,

VESTING PERCENTAGE AT END OF PERFORMANCE PERIOD

         -0-     20%     40%     60%     80%     100%  

Implied Net Asset Value Annual Cumulative Percentage Increase

       < 10 %      10 %      15 %      20 %      25 %      30 % 

 

  (b) Time-Based Vesting of Performance-Based Restricted Stock. Each Participant
must be employed on December 31, 2013 to vest in the amounts described in the
performance grid in Section 3.3(a).

 

  (c) Participants Who Terminate Due to Retirement Prior to December 31, 2013.
Notwithstanding the provisions of Sections 3.3(a) and 3.3(b) above and unless
Section 3.3(f) below applies, any Participant who terminates employment prior to
December 31, 2013 due to Participant’s being of or attaining Retirement Age
shall have the vested portion of his or her performance-based Restricted Stock
determined by the factors on the performance vesting grid set forth in
Section 3.3(a), without regard to time-based vesting, with the performance
period measured from December 31, 2010 through the date of retirement or as
close to such date as practicable.

 

  (d) Participants Whose Employment is Terminated in Connection With a Change in
Control Prior to December 31, 2013. Notwithstanding the provisions of Sections
3.3(a) and 3.3(b) above, any Participant whose employment is terminated prior to
December 31, 2013 in connection with a Change in Control shall be 100% vested in
his or her performance-based Restricted Stock as of the date of the Change in
Control.

 

  (e) Participants Whose Employment is Not Terminated in Connection With a
Change in Control Prior to December 31, 2013. Notwithstanding the provisions of
Sections 3.3(a) and 3.3(b) above, if a Change in Control occurs prior to
December 31, 2013, the Participant’s employment is not terminated in connection
with the Change in Control and the Participant remains employed by the Company
as of December 31, 2013, the Participant shall have the vested portion of his or
her performance-based Restricted Stock determined by the factors on the
performance vesting grid set forth in Section 3.3(a), without regard to
time-based vesting, with the performance period measured from December 31, 2010
through the later of the date of the Change in Control or, if the Implied Net
Asset Value Annual Cumulative Percentage Increase can be measured as of such
date, December 31, 2013.

 

7



--------------------------------------------------------------------------------

  (f) Participants Whose Employment is Not Terminated in Connection With a
Change in Control But Retires Due to Attainment of Retirement Age Prior to
December 31, 2013. Notwithstanding the provisions of Sections 3.3(a) and 3.3(b)
above, if a Change in Control occurs prior to December 31, 2013, the
Participant’s employment is not terminated in connection with the Change in
Control and the Participant thereafter terminates employment prior to
December 31, 2013 due to attainment of Retirement Age, the Participant shall
have the vested portion of his or her performance-based Restricted Stock
determined by the factors on the performance vesting grid set forth in
Section 3.3(a), without regard to time-based vesting, with the performance
period measured from December 31, 2010 through the later of the date of the
Change in Control or, if the Implied Net Asset Value Annual Cumulative
Percentage Increase can be measured as of such date, through the date of
retirement or as close to such date as practicable.

 

  (g) Participants Whose Employment is Terminated Due to Death or Disability.
Notwithstanding the provisions of Sections 3.3(a) and 3.3(b) above, any
Participant who terminates employment prior to December 31, 2013 for reasons of
death or Disability shall have the vested portion of his or her
performance-based Restricted Stock determined by the factors on the performance
vesting grid set forth in Section 3.3(a), without regard to time-based vesting,
with the performance period measured from December 31, 2010 through the date of
death or Disability or as close to such date as practicable.

 

  (h) Forfeiture of Performance-Based Restricted Stock. If a Participant
terminates employment prior to December 31, 2013 for reasons of Cause,
resignation or other voluntary termination other than for Good Reason, the
Participant shall forfeit all of his or her performance-based Restricted Stock.

ARTICLE V

PAYMENTS OF VESTED RESTRICTED STOCK

 

5.1 Right to Payment. Each Participant shall become entitled to payment of the
Participant’s Restricted Stock as soon as practicable after it vests.
Notwithstanding the previous sentence, the Company shall withhold Common Stock
for Federal and state income tax purposes, as required by law.

 

5.2 No Right to Specific Assets. Payments due and owing to Participants will be
made in the form of Common Stock and no Participant shall have rights to any
specific assets of the Company or of any Affiliates.

 

5.3 Payments to Beneficiaries. If a Participant dies before separating from
service, the Committee will make payment of vested Restricted Stock to the
Participant’s Beneficiary in the form of Common Stock.

 

8



--------------------------------------------------------------------------------

ARTICLE VI

MISCELLANEOUS

 

7.1 Restricted Stock Not Transferable. No unvested Restricted Stock held by a
Participant shall be subject to disposition by transfer, alienation,
anticipation, pledge, encumbrance, assignment, or any other means, whether such
disposition is voluntary or involuntary, or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings,
including bankruptcy. Any attempted disposition of unvested Restricted Stock
shall be null and void and of no effect.

 

7.2 Not a Contract of Employment. Nothing in the Grant Notice or in the
Restricted Stock Grant Terms shall confer upon the Participant any right to
continue in the employ of the Company or any of its Affiliates or shall
interfere with or restrict in any way the rights of the Company or its
Affiliates, which are hereby expressly reserved, to discharge the Participant at
any time for any reason whatsoever, with or without cause, except as may
otherwise be provided by any written agreement entered into by and between the
Company and the Participant.

 

7.3 Powers and Duties of the Committee. The Committee has the duty to administer
this Plan to the best of its ability. The Committee has all powers necessary to
administer this Plan in all particulars provided, and in all ways reasonably
implied, by this Restricted Stock Grant Terms document. The Committee shall have
the discretion to interpret a grant, including all matters involving eligibility
and benefits, and all matters involving the intent of the Company in offering a
grant under these Restricted Stock Grant Terms. The Committee shall make the
determination of the Implied Net Asset Value of the Company for
performance-based Restricted Stock vesting purposes, and the Committee shall
make the final determination regarding the Implied Net Asset Value Annual
Cumulative Percentage Increase for performance-based Restricted Stock vesting
purposes. The Committee in its sole discretion may modify or amend the
definition of Implied Net Asset Value to reflect changes in circumstances of the
Company occurring after the Effective Date or to clarify the intent of the
Committee.

 

7.4 Governing Law. The provisions of these Restricted Stock Grant Terms shall be
construed and interpreted according to the laws of the State of Colorado, except
as preempted by Federal law.

 

7.5 Amendment, Suspension and Termination. Any grant made hereunder may be
wholly or partially amended or otherwise modified, suspended or terminated at
any time or from time to time by the Committee or the Board, provided that the
amendment, suspension or termination of the grant shall not, without the consent
of the Participant, alter or impair any rights or obligations already accrued
under the grant. Notwithstanding the previous sentence, any modification or
amendment by the Committee of the definition of Implied Net Asset Value pursuant
to Section 7.3 shall not be deemed to alter or impair rights or obligations
already accrued under the grant, and the Committee or the Board may amend the
2007 Plan, the grant or these restricted Stock Grant Terms at any time, and as
it deems necessary, in order to maintain compliance with applicable laws and
regulations.

 

9



--------------------------------------------------------------------------------

7.6 Code Section 280G and Section 4999 Provisions. In the event that the
benefits provided hereunder, together with other payments to a Participant in
connection with a Change in Control (“Change in Control Benefits”), constitute
“parachute payments” within the meaning of Section 280G of the Code, and but for
this Section 7.6 would be subject to the excise tax imposed by Section 4999 of
the Code, then the benefits provided hereunder will be either: (i) delivered in
full, or (ii) delivered as to such lesser extent that would result in no portion
of such benefits being subject to excise tax under Section 4999 of the Code,
whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by the Participant on an after-tax basis, of the greatest amount
of Change in Control Benefits, notwithstanding that all or some portion of such
Change in Control Benefits may be taxable under Section 4999 of the Code;
provided, however, that the Participant may elect to receive Change in Control
Benefits that would result in no portion of such Change in Control Benefits
being subject to excise tax under Section 4999 of the Code even if such payment
would not result in the greatest amount of Change in Control Benefits to the
Participant. Unless the Company and the Participant otherwise agree in writing,
any determination required under this Section 7.6 will be made in writing by the
Company’s independent public accountants immediately prior to the Change in
Control (the “Accountants”), whose determination will be conclusive and binding
upon the Participant and the Company for all purposes. For purposes of making
the calculations required by this Section, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code. The Company and the Participant will furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section. The Company will
bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this Section. In the event the Accountants
determine that this Section requires a reduction in the Participant’s Change in
Control Benefits, the Participant will be provided the reasonable opportunity to
determine the order in which Change in Control Benefits will be reduced. If the
Participant fails to make an appropriate reduction election within the
reasonable time period determined by the Committee, or the Board if no Committee
exists, in its sole discretion, the order of reduction will be determined by the
Committee or the Board, if applicable.

 

10